Asch, J.,
dissents in a memorandum as follows: I dissent because I believe that to agree with the procedure resorted to by the Family and Supreme Courts in this matter would be inappropriate. In subsequent cases, our acquiescence will serve as a precedent to vitiate the purpose and mechanisms of the Family Court and hence, the needs of children who could be best served by that institution.
On the facts herein presented, it is my opinion that the Supreme Court, by interfering with the Family Court proceeding, abused its discretion, as did the Family Court, in failing to hold a dispositional hearing with respect to the child. The matter should be remanded to the Family Court for such dispositional hearing and further investigation, if required.
Jessica’s father brought an action for divorce and custody of his daughter, in 1985. His wife filed a cross complaint for divorce and also moved for custody pendente lite. Physical custody of the child was given to the wife. The husband was granted visitation. A hearing on the pendente lite relief was begun in the Supreme Court.
In the course of testimony from both parties, the hearing was adjourned to obtain an evaluation from a psychiatrist, who, at that time, was mutually agreeable to both parties. Thereafter, in December of 1985, a petition, alleging that the *498father had sexually abused the child, was filed in the Family Court. It also named the mother as a respondent. At the close of petitioner’s case, the Family Court granted the mother’s motion to dismiss the petition against her.
Based on the testimony of the mother, a caseworker, Nashak, a counselor, one Viboch, and a child psychologist, Dr. Pagano, in addition to the testimony of the father and the psychiatrist, Dr. Levy, the Family Court found that the father had engaged in inappropriate sexual conduct with respect to the child, in that the father had permitted the child to touch his penis on a maximum of six occasions and also exhibited himself in the nude before the child.
The Family Court found the father to be a neglectful parent, however, instead of holding that such conduct was sexual abuse, since it found no evidence of intent to receive sexual gratification on his part. After this finding of neglect as to the father, the Family Court then simply discharged the child to the mother. In view of the parents’ involvement with their divorce proceedings in the Supreme Court, the Family Court Judge washed her hands of the problem and made no further disposition with respect to the child.
Thereafter, the Supreme Court ordered a reevaluation and granted the father visitation rights from 10:00 a.m. to 3:00 p.m. on Saturdays. The father requested permission to take the child to the Virgin Islands for a four-day period, having arranged for a baby-sitter. The court granted this request, which order was subsequently stayed by this court. Subsequently, after further testimony from Dr. Levy, the Supreme Court extended visitation to the father until 6:30 p.m. on Saturdays and on Wednesdays from 4:00 p.m. to 6:30 p.m.
Although there seems to be a close question as to whether the Family Court erred in making a finding of neglect only rather than sexual abuse, as both the Law Guardian and the Commissioner of Social Services argue, I think that, as a practical matter, it makes no difference in this case since there is a finding of neglect. I agree that the case was properly dismissed against the mother since it was her action which resulted in the institution of the abuse petition, further, I also agree with the Law Guardian and the Commissioner that the Supreme Court erred in interfering with the Family Court proceeding and that the Family Court itself erred in failing to hold a dispositional hearing and abdicating its responsibility to the Supreme Court.
Although the Supreme Court has general original jurisdic*499tion which enables it to preside over any case in law and equity, notwithstanding the legislative grant of "exclusive original jurisdiction” to the Family Court in article 10 proceedings, it must seem apparent that the court best suited to hear these charges and to decide on a disposition which would best suit the interests of the child would be the Family Court.
This court, in Matter of Marsha B. F. (110 AD2d 549, 550), held that "the failure to hold a dispositional hearing was error and requires reversal”. (See also, Matter of Tammie Z., 66 NY2d 1.) Thus, the statute requires there be a fact-finding hearing on the issue of neglect, and following that, a dispositional hearing where the court should inquire into the capacities of the parents to properly supervise the children, and such inquiry should be based upon up-to-date examinations and investigations so that a dispositional order appropriate to present conditions may be made. Here, the Family Court, with its Probation Department and with its ancillary agencies, would better be able to handle such a dispositional hearing. In addition, while the Commissioner, charged with overseeing the welfare of children who may be victims of abuse, initiated the Family Court proceeding, he is not a party to the matrimonial action in the Supreme Court. Thus, while the Commissioner heads the sole child protective service established under law (Social Services Law § 423 [1] [a]), the orders of both the Family Court and the Supreme Court have effectively precluded him from monitoring the condition of the child. While the Supreme Court does not lack the legal authority to do what it did, the action of the Supreme Court Justice was an abuse of discretion, as was the action of the Family Court Judge in failing to hold a dispositional hearing. Accordingly, the judgments of the Supreme Court granting the writ of habeas corpus and consolidating the Family Court proceedings with the matrimonial action in Supreme Court should be reversed, the application for the writ dismissed, and the neglect proceeding severed and remanded to Family Court.